Exhibit 10.32


EMPLOYMENT AGREEMENT
This Employment Agreement (“Agreement”) is entered into and effective as of
September 4, 2018 (“Effective Date”), between IEC Electronics Corp. (“Company”)
and Thomas L. Barbato (“Executive”).
WHEREAS, the Company and the Executive wish for the Company to continue to
employ the Executive upon the terms and conditions as set forth in this
Agreement;
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which the parties acknowledge mutually, the parties agree as
follows:


1.    Employment and Duties.


1.1    Employment by the Company. The Company agrees to employ the Executive to
render exclusive and full-time services in the capacity of Chief Financial
Officer and Senior Vice President, subject to the control and direction of the
Company’s Chief Executive Officer (“CEO”).


1.2    Duties/Authority. The Executive shall be responsible for conducting the
Company’s business and fiscal affairs and for the general supervision of and
control over the Company’s financial assets, business interests, and agents, in
each case subject to the CEO’s control and direction. The Executive’s duties
shall be consistent with the duties, responsibilities, and authority generally
incident to the position of CFO and shall include such other reasonably related
duties as may be assigned to him from time to time by the CEO. In performing his
duties, Executive agrees to abide by all bylaws, policies, practices,
procedures, and rules of the Company.


1.3    Corporate Opportunities. The Executive agrees that he shall not take
personal advantage of any business opportunities that arise during employment
that may benefit the Company. The Executive must promptly report to the CEO, for
the Company’s consideration, all material facts regarding such opportunities.
2.    Term of Employment. The term of this Agreement shall commence on the
Effective Date and continue until terminated as provided in Section 4 below.


3.    Compensation.


3.1    Salary. As consideration for services rendered, the Company shall pay the
Executive an annual salary of $235,000 (“Base Salary”), payable in equal
installments at such intervals as are the usual custom of the Company, but not
less frequently than monthly. The Executive’s Base Salary will be reviewed
periodically for increases by the CEO. Unless offset pursuant to Section 3.8,
Executive’s Base Salary shall not be decreased.


3.2    Annual Bonus. Pursuant to the terms of the Company’s Management Incentive
Plan or any successor arrangement thereto (“MIP”), the Executive shall be
eligible to receive a performance bonus for each fiscal year of the Company,
which shall be subject to the Executive’s continued employment with the Company
and the accomplishment of the specific performance goals established by the
Compensation Committee for such fiscal year (“Annual Bonus”), with a target
value of at least 45% of the Executive’s Base Salary for such fiscal year. The
Compensation Committee, in its sole discretion, but in consultation with the
CEO, shall establish the following for the MIP for each fiscal year: (a) the
applicable performance criteria and goals (“Targets”); (b) the relative
weightings, if any, of the





--------------------------------------------------------------------------------

Exhibit 10.32


Targets; and (c) the percentage of the target Annual Bonus that the Executive
will be able to earn upon achievement of certain percentages of the Targets,
including the percentages of performance in excess of 100% of Target in which
event a higher Annual Bonus will be earned, and which may include minimum
percentages below which no Annual Bonus will be earned. The calculation of the
Annual Bonus shall be determined by the Compensation Committee, in its
reasonable discretion following the completion of the Company’s audit for such
fiscal year, and the Annual Bonus for a given fiscal year shall be paid within
15 days of the receipt by the Company of the audited financial statements for
such fiscal year, but no later than the 15th day of the third month following
the end of such fiscal year. If this Agreement terminates other than at the end
of a fiscal year and if the Executive is entitled to a pro rata Annual Bonus for
such partial fiscal year pursuant to Section 5 hereof, such pro rata Annual
Bonus shall be equal to the Annual Bonus that the Executive would have received
under the MIP, based on the Target for such fiscal year, multiplied by a
fraction, the numerator of which shall be the number of days during such fiscal
year he was so employed and the denominator of which shall be the number of days
in such fiscal year (“Pro Rata Annual Bonus”). The Executive also may be
entitled to the Annual Bonus for the fiscal year prior to the fiscal year in
which the Executive is terminated, to the extent not yet paid (“Preceding
Bonus”). The Executive shall be entitled to receive the Preceding Bonus and/or
the Pro Rata Bonus, as applicable, at the time the Annual Bonus is payable
pursuant to the terms of the MIP. The Annual Bonus shall, in all respects, be
subject to the terms of the MIP.


3.3    LTIP Incentive. The Executive will be eligible to participate in the
long-term incentive award program of the Company on such terms as are
established by the Compensation Committee from time to time (any such awards and
any stock options granted pursuant to Section 3.4 of this Agreement, “LTIP
Awards”).
    
3.4    Sign-On Award. Promptly following the Effective Date of this Agreement
and subject to the approval of the Compensation Committee, the Company shall
grant to the Executive a stock option under the terms of the Company’s 2010
Omnibus Incentive Compensation Plan and applicable award agreement thereunder,
to purchase up to 100,000 of the Company’s Common Stock. Unless the Compensation
Committee provides otherwise, any stock option granted pursuant to this Section
3.3 shall have an exercise price per share equal to the fair market value of a
share of Common Stock on the date of grant thereof, and subject to the
Executive’s continued employment with the Company, shall vest and become
exercisable as follows: 25% will vest upon the first anniversary of the date of
grant; 25% will vest upon the second anniversary of the date of grant; 25% will
vest upon the third anniversary of the date of grant; and the remaining 25% will
vest upon the fourth anniversary of the date of grant.




3.5    Participation in Employee Benefit Plans. The Executive shall be
permitted, if and to the extent eligible, to participate in any employee welfare
and health benefit plans (including, but not limited to, life insurance, health
and medical, dental, and disability insurance plans) and other employee benefit
plans (including, but not limited to, qualified pension plans) that are
available generally to other senior executives of the Company. The Executive
shall be required to comply with any conditions required for coverage by such
plans and shall comply with and be entitled to benefits only in accordance with
the terms and conditions of such plans as they may be amended from time to time.


3.6    Expenses. The Company shall pay or reimburse the Executive for all
reasonable expenses (including travel expenses) actually incurred or paid by the
Executive during his employment in the performance of the Executive’s services
under this Agreement. Such reimbursement shall be paid upon presentation of
supporting expense statements, receipts or such other supporting information as
the Company may require, and in accordance with the Company’s reimbursement
policies generally applicable to other senior executives.





--------------------------------------------------------------------------------

Exhibit 10.32




3.7    Paid Time Off. The Executive shall be entitled to twenty-seven (27) days
of paid time off accrued annually in accordance with the IEC policy.


3.8    Clawback. In the event the Company is required to prepare an accounting
restatement of its financial statements due to the Company’s material
noncompliance with any financial reporting requirements under the Securities Act
of 1933, as amended on the Securities Exchange Act of 1934 as amended, and the
accounting restatement results from the Executive’s willful or grossly negligent
conduct or from Executive’s financial dishonesty, the Executive shall reimburse
or forfeit (as the case may be) any compensation received or due Executive
pursuant to Sections 3.2, 3.3 and 3.4 during the three (3) year period preceding
the date on which the Company is required to prepare an accounting restatement.
The amount to be recovered shall be the excess of the compensation paid to the
Executive pursuant to Sections 3.2, 3.3 and 3.4 based on the erroneous dates
over the amount of compensation pursuant to Section 3.2, 3.3 and 3.4 that would
have been paid to the Executive had it been based on the restated results, as
determined by the Company’s Board of Directors (Board”). For purposes of this
Section 3.8, “financial dishonesty” shall mean a material misstatement or
material omission in the Company’s disclosure documents including but not
limited to documents filed or furnished pursuant to the Securities Exchange Act
of 1934 as amended, press releases or the Company’s disclosure documents filed
under the Securities Act of 1933, as amended.
The Board will determine, in its sole discretion, the method for recouping
compensation paid pursuant to Sections 3.2, 3.3 and 3.4 hereunder which may
include, without limitation:
(a)     requiring reimbursement of cash incentive compensation previously paid;
(b)     seeking recovery of any gain realized on the vesting, exercise,
settlement, sale, transfer or other disposition of any equity-based awards;
(c)     offsetting the recouped amount from any compensation otherwise owed by
the Company to the Executive;
(d)     cancelling outstanding vested or unvested equity awards; and/or
(e)     taking any other remedial and recovery action permitted by law, as
determined by the Board.


4.    Termination or Removal from Duties.
4.1    Termination Upon Death. This Agreement shall terminate automatically upon
the Executive’s death.
4.2    Removal from Position Upon Disability. If during the Executive’s
employment, as a result of a physical or mental incapacity or infirmity, the
Executive is unable to perform the essential functions of his job with or
without reasonable accommodation for a period of six (6) continuous months, the
Executive shall be deemed disabled (“Disability”) and the Company, by written
notice to the Executive, shall have the right to remove him from his position.
The Executive’s status as an inactive employee of the Company shall continue
after such removal for the period of time that his Disability continues.
However, the Company shall have no obligation to reinstate or otherwise continue
the Executive’s employment if he should recover from his Disability and any such
termination shall not constitute a termination without Cause or without Good
Reason (as herein defined). The existence of a





--------------------------------------------------------------------------------

Exhibit 10.32


Disability shall be determined by a reputable, licensed physician selected by
the Company in good faith, whose determination shall be final and binding on the
parties.
4.3    Termination for Cause. The Company may at any time, by written notice to
the Executive, terminate the Executive’s employment hereunder for Cause. For
purposes hereof, the term “Cause” shall mean: (A) Executive’s conviction of or
pleading guilty or no contest to a felony; (B) failure or refusal of the
Executive in any material respect (i) to perform the duties of his employment or
to follow the lawful and proper directives of the Board, provided such duties or
directives are consistent with this Agreement and such duties or directives have
been given to the Executive in writing, or (ii) to comply with the reasonable
and substantial written policies, practices, standards or regulations of the
Company (so long as same are not inconsistent with this Agreement) as may be
established from time to time, if such failure or refusal under either clause
(i) or clause (ii) continues uncured for a period of thirty (30) days after
written notice thereof, specifying the nature of such failure or refusal and
requesting that it be cured, is given by the Company to the Executive; (C) any
willful or intentional act of the Executive committed for the purpose, or having
the reasonably foreseeable effect, of injuring the Company, its business or
reputation, or of improperly or unlawfully converting for the Executive’s own
personal benefit any property of the Company, if such act or conduct is not
cured or capable of cure within a period of thirty (30) days after written
notice thereof, specifying the nature of such failure or refusal and requesting
that it be cured, is given by the Company to the Executive; or (D) any violation
or breach of the provisions of Section 6 of this Agreement.
4.4    Termination without Cause. The Company may terminate the Executive’s
employment without Cause at any time.
4.5    Termination for Good Reason. With thirty (30) days’ prior written notice
to the Company, Executive may terminate his employment and this Agreement for
Good Reason. For purposes of this Agreement, “Good Reason” means: (A) a material
change to or diminution of the Executive’s job duties; and (B) a material breach
of this Agreement by the Company that is not cured within thirty (30) days’
written notice of the same to the Company. The written notice of termination for
Good Reason must specify in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated, if applicable.
4.6    Termination without Good Reason. With thirty (30) days’ prior written
notice to the Company, Executive may terminate his employment and this Agreement
without Good Reason.
Any resignation pursuant to the terms of this Section shall not constitute a
breach of this Agreement by either party.


5.    Rights and Obligations of the Company and the Executive Upon Termination,
or Removal. Upon the termination of his employment for whatever reason,
Executive shall be entitled to all salary and other benefits earned and accrued
through his termination date, including any Preceding Bonus that is accrued but
remains unpaid. In addition, and notwithstanding the other provisions of this
Agreement, but subject to Section 8.9 and to the extent permissible by Section
409A, upon the occurrence of an event described in Section 4, the parties shall
have the following rights and obligations:
 
5.1 Death or Disability. If the Executive’s employment is terminated by reason
of the Executive’s death or Disability:







--------------------------------------------------------------------------------

Exhibit 10.32


(A) the Company shall pay the Executive (or his estate in the event of his
death), a Pro Rata Annual Bonus, which, subject to Section 8.9, shall be paid
within 60 days following the date of death or Disability; and


(B) Executive (or his estate in the event of his death) shall be entitled to
accelerated vesting of any outstanding LTIP Awards held by the Executive on the
date of death/Disability, which, subject to Section 8.9 and to the extent
permissible by Section 409A, shall be paid (if applicable) within 60 days
following the date of death/Disability, and shall be entitled to exercise any
stock options (if applicable) before the earlier of the stock option’s
expiration date and one year following the date of death/Disability.


In the event of Executive’s Disability, his eligibility for continued enrollment
in the Company’s health insurance plan shall be determined in accordance with
the terms of the Company’s long-term disability policy then in effect.
5.2    Termination without Cause or for Good Reason. If the Executive’s
employment is terminated by the Company without Cause or by the Executive with
Good Reason, the Company shall pay (unless otherwise noted, in the normal
course) to the Executive or provide the following amounts or benefits:
(i)     six months Base Salary (as in effect as of the date of such termination
or resignation), payable in accordance with the Company’s payroll practice;


(ii)     a Pro Rata Annual Bonus;
(iii)     Executive shall be entitled to accelerate vesting of any outstanding
LTIP Awards held by the Executive as of the date of his termination, with any
options (if applicable) to be exercised before the earlier of the option
expiration date and one year following the employment termination date; and
(iv)     continued coverage in under the Company’s health insurance plan for a
six month period following his termination date with the Company paying its
share of the cost of the premiums for such period. If continued coverage under
the Company’s plan would create a plan discrimination issue or is otherwise not
permitted, Company will pay to the Executive the cost for the Executive to
obtain comparable health insurance coverage for the applicable period less the
amount of the employee share that the Executive would otherwise have had to pay
under the Company’s health insurance plan (in effect at the time of termination)
for such applicable period, which amount will be paid in a lump sum if
permissible under Section 409A.
All payments to be provided to the Executive under this Section 5 shall be
subject to the Executive’s compliance with the restrictions in Section 6 and
execution, within sixty (60) days of the Executive’s termination, of a general
release and waiver of claims against the Company, its officers, directors,
employees and agents, in a form acceptable to the Company, from any and all
liability arising from the Executive’s employment relationship with the Company
(which release will include an agreement between both parties not to disparage
the other) that is not revoked.


6.    Confidentiality and Covenant against Competition.


6.1    Non-Disclosure. The Executive shall forever hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its affiliated companies, and their
respective businesses, which shall have been obtained by the Executive during
the Executive’s employment by the Company or any of its affiliated companies and





--------------------------------------------------------------------------------

Exhibit 10.32


which shall not be public knowledge (other than as a result of a breach of this
Section 6.1 by the Executive). The Executive shall not, without the prior
written consent of the Company or except as required by law or in a judicial or
administrative proceeding with subpoena powers, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it. The Executive understands that under the Defend Trade Secrets
Act of 2016 (the “Act”), an individual shall not be held criminally or civilly
liable under any Federal or State trade secret law for the disclosure of a trade
secret that (a) is made (i) in confidence to a Federal, State or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. The Executive further understand
that under the Act, an individual who files a lawsuit for retaliation for
reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual (a) files any document containing the trade secret
under seal; and (b) does not disclose the trade secret, except pursuant to court
order
6.2    Non-Competition. The Executive will not, during the period of the
Executive’s employment with the Company, and for a period of six months
thereafter, directly or indirectly, (a) engage in or contribute Employee’s
knowledge and abilities to or (b) be financially interested in, any entity
materially engaged in any portion of the business of the Company. For purposes
of this section, the Executive may not engage in, contribute to, or be
financially interested in a competing business as a principal, partner,
director, officer, stockholder (except as permitted below), agent, employee,
consultant or otherwise. Nothing contained herein shall prevent the Executive
from owning beneficially or of record not more than five percent (5%) of the
outstanding equity securities of any entity whose equity securities are
registered under the Securities Act of 1933, as amended, or are listed for
trading on any recognizable United States or foreign stock exchange or market.
6.3    Non-Solicitation of Employees. The Executive will not, during the period
of the Executive’s employment with the Company, and for a period of one years
after the termination of the Executive’s employment with the Company for any
reason, directly or indirectly, recruit, solicit or otherwise induce or attempt
to induce any employee of the Company to leave the employment of the Company,
nor hire any such employee at any enterprise with which the Executive is then
affiliated.
6.4    Non-Solicitation of Customers. The Executive will not, during the period
of the Executive’s employment with the Company, and for a period of one year
after the termination of the Executive’s employment with the Company for any
reason, directly or indirectly, recruit, solicit or otherwise induce or attempt
to induce any business of the type performed by the Company from any current or
prospective customer, or to persuade any of the Company’s customers to cease
doing business or reduce the amount of business that such customer has
customarily done with the Company.
6.4    Enforceability of Provisions. If any restriction set forth in this
Section 6 is found by any court of competent jurisdiction to be unenforceable
because it extends for too long a period of time or over too great a range of
activities or in too broad a geographic area, it shall be interpreted to extend
only over the maximum period of time, range of activities or geographic area as
to which it may be enforceable, it being understood and agreed that by the
execution of this Agreement, the parties hereto regard the restrictions herein
as reasonable and compatible with their respective rights.
6.5    Remedy for Breach. The Executive hereby acknowledges that the provisions
of this Section 6 are reasonable and necessary for the protection of the Company
and its respective subsidiaries and affiliates. In addition, the Executive
further acknowledges that the Company and its respective subsidiaries and
affiliates will be irrevocably damaged if such covenants are not specifically
enforced.





--------------------------------------------------------------------------------

Exhibit 10.32


Accordingly, the Executive agrees that, in addition to any other relief to which
the Company may be entitled, the Company will be entitled to seek and obtain
injunctive relief (without the requirement of any bond) from a court of
competent jurisdiction for the purposes of restraining the Executive from an
actual or threatened breach of such covenants. In addition, and without limiting
the Company’s other remedies, in the event of any breach by the Executive of
such covenants, the Company will have no obligation to pay any of the amounts
that remain payable by the Company in Section 5 of this Agreement.


7.    Executive’s Representations.    The Executive represents that he is not
precluded from performing this employment by reason of a pre-existing
contractual restriction or physical or mental disability. Upon any breach or
inaccuracy of the foregoing, the terms and benefits of this Agreement shall be
null and void. The Executive shall indemnify and hold harmless the Company from
and against any and all claims, liabilities, damages and reasonable costs of
defense and investigation arising out of any breach or inaccuracy in any of the
foregoing representations.


8.    Other Provisions.


8.1    Withholdings. The Company may withhold from any amounts or benefits
payable under this Agreement such Federal, state or local taxes required to be
withheld pursuant to any applicable law or regulation and may take such other
deductions only as permitted or required pursuant to law, rule or regulation.


8.2    Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and shall be delivered personally, telecopied, or
sent by certified, registered or express mail, postage prepaid, to the parties
at the following addresses or at such other addresses as shall be specified by
the parties by like notice, and shall be deemed given when so delivered
personally, telecopied or if mailed, two days after the date of mailing, as
follows:
            
(a)    if to the Company, to it at:
        
IEC Electronics Corp.
105 Norton Street
Newark, New York 14513
Attention: Corporate Secretary


(b)    if to the Executive, to him at:


Thomas L. Barbato
784 Hamlin Center Rd
Hamlin, NY 14464
8.3    Entire Agreement. This Agreement, together with the MIP, contains the
entire understanding of the Company and the Executive with respect to the
subject matter hereof.
8.4    Waivers and Amendments. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives. No delay on the part of any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of any party of any right,
power or privilege hereunder, nor any single or partial exercise of any right,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, power or privilege hereunder.





--------------------------------------------------------------------------------

Exhibit 10.32


8.5    Governing Law; Jurisdiction. This Agreement shall be governed by and
construed and enforced in accordance with and subject to, the laws of the State
of New York applicable to agreements made and to be performed entirely within
such state. The courts of New York and the United States District Courts serving
the County of Monroe, New York shall have jurisdiction over the parties with
respect to any dispute or controversy between them arising under or in
connection with this Agreement.
8.6    Assignment. This Agreement shall inure to the benefit of and shall be
binding upon the Company and its successors. This Agreement is personal to the
Executive and shall not be assignable by Executive otherwise than by will or the
laws of descent and distribution. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.
8.7    Headings. The headings in this Agreement are for reference purposes only
and shall not in any way affect the meaning or interpretation of this Agreement.
8.8    Severability. If any term, provision, covenant or restriction of this
Agreement, or any part thereof, is held by a court of competent jurisdiction of
any foreign, federal, state, county or local government or any other
governmental, regulatory or administrative agency or authority to be invalid,
void, unenforceable or against public policy for any reason, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated.


8.9    Section 409A. The compensation and benefits under this Agreement are
intended to comply with or be exempt from the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and the regulations
promulgated and other official guidance issued thereunder (collectively,
“Section 409A”), and this Agreement will be interpreted in a manner consistent
with that intent. For purposes of Sections 4, 5 and 6 of this Agreement,
“removal,” “termination of the Executive’s employment” and words of similar
import mean, to the extent necessary to comply with Section 409A, the date that
the Executive first incurs a “separation from service” within the meaning of
Section 409A. Each payment under this Agreement shall be designated as a
“separate payment” for purposes of Section 409A. To the extent any reimbursement
provided under this Agreement is includable in the Executive’s income, such
reimbursements shall be paid to the Executive not later than December 31st of
the year following the year in which the Executive incurs the expense and the
amount of reimbursable expenses provided in one year shall not increase or
decrease the amount of reimbursable expenses to be provided in a subsequent
year. To the extent that any payment or acceleration of payment under this
Agreement would be considered an impermissible acceleration of payment that
would result in a violation of Section 409A, the Company shall delay making such
period until the earliest date on which such payment may be made without
violating Section 409A. Notwithstanding anything in this Agreement to the
contrary, if at the time of the Executive’s separation from service with the
Company, the Executive is a “specified employee” for purposes of Section 409A,
and any payment payable under this Agreement as a result of such separation from
service is required to be delayed by six months pursuant to Section 409A, then
the Company will make such payment on the date that is six months following the
Executive’s separation from service with the Company. The amount of such payment
will equal the sum of the payments that would have been paid to the Executive
during the six-month period immediately following the Executive’s separation
from service had the payment commenced as of such date.





--------------------------------------------------------------------------------

Exhibit 10.32


IN WITNESS WHEREOF, the parties have executed this Employment Agreement on
September 4, 2018.
IEC ELECTRONICS CORP.
By: /s/ Jeffrey T. Schlarbaum    
    Jeffrey T. Schlarbaum
Chief Executive Officer






Thomas L. Barbato






By: /s/Thomas L. Barbato    
Thomas L. Barbato





